            Case 1:20-cv-03325-AT Document 7-10 Filed 04/30/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


Andrew Yang et. al., individually and on         ECF CASE
behalf of all others similarly situated,
                                                 CIVIL ACTION: 20-cv-3325
                          Plaintiffs,

       v.

New York State Board of Elections,

                         Defendant.

                          AFFIDAVIT OF Eli Smith (NON-PARTY)

Eli Smith, under the pains and penalties of perjury, states as follows:

   1. I am not a party to this action, however, I submit this Affidavit in support of Plaintiffs’
      EMERGENCY ORDER TO SHOW CAUSE FOR PRELIMINARY INJUNCTION
      AND TEMPORARY RESTRAINING ORDER.

   2. I am an active and registered New York State Democratic Party voter.

   3. I currently reside in Kings County, New York.

   4. I support Bernie Sanders for the office of President of the United States.

   5. On April 27, the New York Board of Elections Commissioners voted unanimously to
      permanently cancel the New York 2020 Democratic Presidential primary.

   6. It is my belief that this action by NYS BOE violates my rights as voter, under the
      Constitution of the State of New York, the New York Election Law and the Constitution
      of the United States.

   7. It is my belief that this arbitrary decision of the NY BOE disenfranchises both myself as a
      voter in the State of New York. Moreover, I wish to help to stand up for the class of more
      than six million registered Democratic Party voter in the State of New York who now,
      because of the BOE’s capricious actions, no longer have the right to exercise their right to
      vote in the 2020 Democratic Presidential Primary. Despite the seriousness of the ongoing
      pandemic and its threat to human health and safety, it is my belief that New York State
      should hold a Democratic Presidential primary alongside federal congressional elections,
      NY State Elections for Senate and Assembly and local races (as still planned for June 28,
      2020) in a manner safe for voters and election workers alike so as to not disenfranchise
      the voters in New York State. It is my belief that no right is more important than voting.
  Case 1:20-cv-03325-AT Document 7-10 Filed 04/30/20 Page 2 of 2




WHEREFORE, your affirmant respectfully requests that this Court enter a judgement
against Defendant NYS BOE enjoining them from canceling the June 23 Democratic
Presidential Primary and grant Plaintiffs costs and fees and such other and further relief
as this Court deems just and proper. This Affidavit is being executed electronically.

Dated: Brooklyn, New York
       April 29, 2020


                                      By: /s/Eli Smith
                                      317 Columbia St.
                                      Brooklyn, NY
                                      11231
